Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Victor Lyapis, M.D.
(PTAN: G12564),
and

Victor Lyapis, M.D., P.C.
(PTAN: FQ163A),

Petitioners,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2051
Decision No. CR4476
Date: December 2, 2015
DECISION

Noridian Healthcare Solutions (Noridian), an administrative contractor for the Centers
for Medicare & Medicaid Services (CMS), revoked the Medicare enrollment and billing
privileges of Victor Lyapis, M.D. and his professional corporation, Victor Lyapis, M.D.,
P.C. (Petitioners, collectively), pursuant to 42 C.F.R. § 424.535(a)(12), because Noridian
determined that Petitioners had been terminated from enrollment in the California
Medicaid program, known as Medi-Cal. Noridian upheld Petitioners’ revocations upon
reconsideration because Noridian determined that Petitioners’ appeal rights from their
Medi-Cal termination had been exhausted. Petitioners then requested a hearing before an
administrative law judge. CMS now moves for summary judgment, which Petitioners
oppose.
2

For the reasons set forth below, I deny CMS’s motion for summary judgment and reverse
the revocation of Petitioners’ Medicare enrollment and billing privileges. The undisputed
facts before me show that at the time Noridian revoked Petitioners’ Medicare enrollment,
Petitioners had not exhausted all available appeals related to their Medi-Cal termination.
Therefore, there is no basis to revoke Petitioners’ Medicare enrollment.

I. Case Background and Procedural History

Petitioners are a physician in California and his solely-owned professional corporation.
On May 3, 2012, Petitioners submitted an enrollment application to Medi-Cal to enroll
the professional corporation. See Petitioners’ Exhibit (P. Ex.) 1 at 4-5. During a review
of the application, the California Department of Health Care Services (DHCS)
determined that the enrollment application failed to disclose that the Medical Board of
California previously disciplined Dr. Lyapis. P. Ex. | at 5.

Ina letter dated July 15, 2013, DHCS denied the Medi-Cal enrollment application.
DHCS determined that Petitioners “failed to disclose the required information.” CMS
Exhibit (Ex.) 1 at 1. The notice letter continued, stating:

Under the provisions of [California] W & I [Welfare & Institutions]
Code Section 14043.28(b)(1), DHCS is deactivating your provider
number .. . effective 20 days (15-day statutory notification plus five
days mailing) from the date of this notification.[']

* * *

W & I Code Sections 14043.28(b)(1) and 14043.65(b), stated above
are applicable to Victor Lyapis, M.D. and Victor Lyapis, M.D.,
Professional Corporation, located at 2320 Sutter Street, Suite 101, in
San Francisco.

CMS Ex. | at 2.

On August 2, 2013, Petitioners requested administrative review from the DHCS Director.
See P. Ex. 1 at5. On September 21, 2013, DHCS’s Office of Administrative Hearings
and Appeals issued a proposed decision affirming the application denial and removal of
Petitioners from the Medi-Cal program. P. Ex. | at 3-12. On September 25, 2013, a
letter from the Chief of Administrative Appeals adopted the proposed decision as the

' The “deactivation” of Medi-Cal billing privileges also results in the provider being
“removed from enrollment in the Medi-Cal program by operation of law.” Cal. Welf.
& Inst. § 14043.28(b)(1).
3

“Final Decision of the Department of Health Care Services.” P. Ex. 1 at 1. The letter
then stated:

This concludes the appeal process provided for under Welfare and
Institutions Code section 14043.65. Any further appeal shall be
required to be filed in accordance with the Code of Civil Procedure
section 1085.

P. Ex. 1 at 1.

On November 22, 2013, Petitioners filed in the Superior Court of California, County of
Sacramento, a Petition for Writ of Mandate pursuant to section 1085 of the California
Code of Civil Procedure. P. Ex. 2 at 2. The court denied a temporary restraining order
against DHCS on February 19, 2014, and later reassigned the case to a different docket
within the court “effective 12/16/2014.” See P. Ex. 2 at 1.

On December 23, 2014, Noridian notified Petitioners that their Medicare billing
privileges were revoked pursuant to 42 C.F.R. § 424.535(a)(12) because Petitioners were
terminated from the Medi-Cal program, and Medi-Cal “confirmed that [Petitioners’]
appeal rights have been exhausted with respect to this termination.”* CMS Ex. 2 at 1.
On January 23, 2015, Petitioners requested reconsideration, noting, in part, that they had
filed a Petition for a Writ of Mandate in the Sacramento Superior Court, and that “[n]Jo
action has been taken on the Petition.” CMS Ex. 3 at 4.

On March 11, 2015, Noridian issued a reconsidered determination that upheld the
revocation of Petitioners’ Medicare enrollment and billing privileges. CMS Ex. 4.
Noridian again found that Petitioners had been “terminated from the California Medicaid
[Medi-Cal] program,” and that Medi-Cal “confirmed that [Petitioners’] appeal rights have
been exhausted with respect to this termination.” CMS Ex. 4 at 1. According to
Noridian, Petitioners, specifically Dr. Lyapis, “had not provided evidence to show full
compliance with the standards for which you were revoked.” CMS Ex. 4 at 1.

On March 27, 2015, Petitioners requested a hearing before an administrative law judge.
The case was assigned to me, and on April 29, 2015, I issued an Acknowledgment and
Pre-hearing Order (Order) setting forth procedures for each party to present its argument
and evidence. CMS filed a motion for summary judgment and supporting brief (CMS

> The initial determination letter told Petitioners that the revocation would be effective
January 15, 2015, which was 23 days after the determination notice. CMS Ex. 2. The
applicable regulations provide that a revocation is effective 30 days after the initial
determination notice except in certain circumstances not present in this case. 42 C.F.R.
§ 424.535(g). However, I do not need to correct this error because I conclude that there
was not a sufficient legal basis for the revocation.
4

Br.) as well as four proposed exhibits (CMS Exs. 1-4). Petitioner filed an opposition to
summary judgment and supporting brief (P. Br.) as well as two proposed exhibits (P. Exs.
1-2). Neither party offered the written direct testimony of any witnesses. See Order 8;
Civil Remedies Division Procedures (CRDP) § 19(b). In the absence of objections from
either party, I admit CMS Exs. 1-4 and P. Exs. 1-2 into the record for consideration.

IL. Issue

The issue in the case is whether CMS had a legal basis to revoke Petitioners’ Medicare
enrollment and billing privileges pursuant to 42 C.F.R. § 424.535(a)(12).

III. Findings of Fact and Conclusions of Law
1. CMS is not entitled to summary judgment.

Summary judgment is appropriate if there is no genuine dispute as to any material fact,
and the moving party is entitled to judgment as a matter of law. Senior Rehab. & Skilled
Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted). When evaluating the
appropriateness of summary judgment, an adjudicator must “view the evidence in the
light most favorable to the non-moving party, drawing all reasonable inferences in that
party’s favor.” Jd. For the purposes of summary judgment, the administrative law judge
should not assess credibility or evaluate the weight of conflicting evidence. Holy Cross
Vill. at Notre Dame, Inc., DAB No. 2291, at 5 (2009).

Here, while there does not appear to be any material facts in dispute, as discussed below,
CMS is not entitled to judgment as a matter of law because Petitioners did not exhaust all
applicable appeal rights of their termination from the Medi-Cal program before the CMS
contractor revoked Petitioners’ Medicare enrollment and billing privileges. See

42 C.F.R. § 424.535(a)(12)(ii) (“Medicare may not terminate unless and until a provider
or supplier has exhausted all applicable appeal rights.”). Therefore, CMS is not entitled
to summary judgment in its favor, and I deny its motion.

I decide this case on the full merits of the written record by weighing and evaluating the
evidence and applying it to the applicable legal standards. An in-person hearing is not
necessary because neither party submitted direct written testimony that would require the
opportunity for cross-examination. See Order at §§j 8-11; CRDP § 19(d).

2. Petitioners had not exhausted all applicable appeals of their termination
from the Medi-Cal program at the time CMS revoked Petitioners’ Medicare
enrollment and billing privileges.

On July 15, 2013, DHCS denied the Medi-Cal enrollment application of Dr. Lyapis’s
professional corporation and deactivated Dr. Lyapis’s provider number, which under
5

California law meant that Dr. Lyapis was “removed from enrollment in the Medi-Cal
program....” See CMS Ex. | at 2; Cal. Welf. & Inst. § 14043.28(b)(1). The parties do
not dispute that the action DHCS took is equivalent to a “termination” of Petitioners from
the Medi-Cal program because neither Dr. Lyapis nor his professional corporation could
participate in the Medi-Cal program as a result of DHCS’s decision. See CMS Br. at 1-2;
P. Br. at 6-7; see also Douglas Bradley, M.D., DAB No. 2663, at 7 (2015) (“Focusing on
the nature and effect, rather than the label, of the State Medicaid Agency’s action is
consistent with — and likely necessary to achieve — section 424.535(a)(12)’s purpose

2).

Petitioners appealed the July 15, 2013 determination to the DHCS Director in accordance
with California law. See P. Ex. 1 at 5; Cal. Welf. & Inst. § 14043.65(a). As noted above,
on September 21, 2013, a hearing officer issued a proposed decision that upheld the
denial of the professional corporation’s enrollment application as well as the deactivation
of Dr. Lyapis’s Medi-Cal enrollment. P. Ex. 1 at 3-12. In a September 25, 2013 letter,
the Director’s designee, the Chief of Administrative Appeals, adopted the September 21
proposed decision as the “Final Decision” of DHCS. P. Ex. | at 1. The letter stated that
the appeal rights in section 14043.65 of the California Code of Welfare & Institutes had
concluded and that any “further appeal shall be required to be filed in accordance with
the Code of Civil Procedure section 1085.” P. Ex. | at 1.

It is undisputed that on November 22, 2013, Petitioners filed a Petition for a Writ of
Mandate in the Superior Court of California, County of Sacramento, pursuant to section
1085 of the California Code of Civil Procedure. P. Ex. 2 at 2. The “Civil Case Details”
printout that Petitioner has provided in this case, which CMS has not disputed, provides
the “Register of Actions” taken in the Sacramento Superior Court regarding the Petition
for a Writ of Mandate. CMS Ex. 2. The Civil Case Details show that as of June 29, 2015
— the date of the printout — the Petition remained pending. CMS Ex. 2 at 1. Accordingly,
it follows that as of December 23, 2014, the day Noridian revoked Petitioners’ Medicare
enrollment and billing privileges, the Petition for a Writ of Mandate regarding the
underlying DHCS decision to terminate Petitioners’ Medi-Cal enrollment remained
pending in the Sacramento Superior Court. See P. Ex. 2 at 1.

Noridian concluded, apparently based on the representations of Medi-Cal to Noridian,
that Petitioners’ had exhausted their available appeal rights after they requested review
from the DHCS Director and received a decision after that level of review. See CMS

Ex. 4 at 1. In neither its initial nor reconsidered determination did Noridian consider the
pending Petition for a Writ of Mandate. CMS Ex. 2; CMS Ex. 4. Before me CMS
simply repeats Noridian’s conclusion that Petitioners exhausted their available appeal
rights for the Medi-Cal termination. However, California provides appeal rights to
individuals or entities whose Medi-Cal applications have been denied or whose Medi-Cal
enrollment has been deactivated or terminated:
6

Notwithstanding any other law, any applicant whose application for
enrollment as a provider or whose certification is denied; or any provider
who is denied continued enrollment or certification, or denied enrollment
for a new location . .. who has had one or more business addresses used to
obtain reimbursement from the Medi-Cal program deactivated, or whose
provisional provider status or preferred provisional provider status has been
terminated pursuant to this article or Section 14107.11, or Section 100185.5
of the Health and Safety Code ... may appeal this action by submitting a
written appeal, including any supporting evidence, to the director or the
director’s designee .... The appeal procedure shall not include a forma
administrative hearing under the Administrative Procedure Act and shal
not result in reactivation of any deactivated provider numbers during
appeal. An applicant, provider, or billing agent that files an appea
pursuant to this section shall submit the written appeal along with al
pertinent documents and all other relevant evidence to the director or to the
director’s designee within 60 days of the date of notification of the
department's action. The director or the director’s designee shall review al
of the relevant materials submitted and shall issue a decision within 90 days
of the receipt of the appeal. The decision may provide that the action taken
should be upheld, continued, or reversed, in whole or in part. The decision
of the director or the director’s designee shall be final. Any further appea
shall be required to be filed in accordance with Section 1085 of the Code o:
Civil Procedure.

Cal. Welf. & Inst. § 14043.65(a).

Section 1085 of the California Code of Civil Procedure provides for a writ of mandate
(also referred to as a writ of mandamus), and states:

A writ of mandate may be issued by any court to any inferior tribunal,
corporation, board, or person, to compel the performance of an act which
the law specially enjoins, as a duty resulting from an office, trust, or station,
or to compel the admission of a party to the use and enjoyment of a right or
office to which the party is entitled, and from which the party is unlawfully
precluded by that inferior tribunal, corporation, board, or person.

Cal. Civ. Proc. § 1085(a).

California courts have repeatedly determined that a petition for a writ of mandate made
pursuant to section 1085 of the Code of Civil Procedure is part of the “direct attack” of an
administrative decision that otherwise precludes conclusive effect of the administrative
decision. See Long Beach Unified Sch. Dist. v. California, 225 Cal.App.3d 155, 169
(1990). The California Supreme Court clarified that exhaustion of judicial remedies
7

through a petition for a writ of mandate “is necessary to avoid giving binding effect to the
administrative agency’s decision because that decision has achieved finality due the
aggrieved party’s failure to pursue the exclusive judicial remedy for reviewing
administrative action.” Johnson v. Loma Linda, 5 P.3d 874, 879 (Cal. 2000) (quotation
marks and citation omitted). In other words, if an aggrieved party has filed a petition for
a writ of mandate, the administrative decision has not yet achieved finality. See Johnson,
5 P.3d at 880 (holding that the petitioner exhausted its administrative remedies but did
not timely file a petition for a writ of mandate, making the administrative decision final).
The California appellate courts have thus considered a writ of mandate made pursuant to
section 1085 of the Code of Civil Procedure to be part of the applicable appeals available
to a party aggrieved by an administrative decision. Indeed, the Chief of Administrative
Appeals recognized as much when he notified Petitioners of their right to seek further
review as provided in section 1085. See P. Ex. 1 at 1.

Here, the evidence before me shows that Petitioners still had a pending Petition for a Writ
of Mandate on their Medi-Cal termination as of June 29, 2015. P. Ex. 2. Accordingly,
because a petition for a writ of mandate is part of the applicable appeal rights available to
Petitioners to challenge their Medi-Cal termination, and because Petitioners timely filed a
Petition for a Writ of Mandate that the court had yet to rule on, I find that Petitioners’ had
not exhausted all of their applicable appeal rights as of December 23, 2014, the date
Noridian revoked Petitioners’ Medicare enrollment and billing privileges.

3. There was no basis for CMS or its contractor to revoke Petitioners’ Medicare
enrollment on December 23, 2014, pursuant to 42 C.F.R. § 424.535(a)(12).

CMS or its contractor may revoke a supplier’s Medicare enrollment and billing privileges
for any of the reasons stated in 42 C.F.R. § 424.535(a). In this case, CMS has relied on
subsection 424.535(a)(12), which provides:

(12) Medicaid termination.

(i) Medicaid billing privileges are terminated or revoked by a State
Medicaid Agency.

(ii) Medicare may not terminate unless and until a provider or
supplier has exhausted all applicable appeal rights.

There is no dispute that Medi-Cal “terminated or revoked” Petitioners’ billing privileges.
CMS Ex. 1. However, at the time Noridian revoked Petitioners’ Medicare enrollment on
December 23, 2014, Petitioners still had a pending Petition for a Writ of Mandate in the
Sacramento Superior Court and thus had not exhausted all applicable appeal rights under
California law. P. Ex. 2; see Johnson, 5 P.3d at 879. Pursuant to section
424.535(a)(12)(ii), there was no basis for Noridian to revoke Petitioners’ Medicare
8

enrollment and billing privileges when it did. The regulation expressly prohibits
Medicare “termination” — which is reasonably read as “revocation” in this subsection —
until all applicable appeal rights are exhausted, a regulatory requirement that was not
satisfied in this case.

IV. Conclusion

As of December 23, 2014, Noridian, on behalf of CMS, did not have authority to revoke
Petitioners’ Medicare enrollment and billing privileges pursuant to 42 C.F.R.

§ 424.535(a)(12) because Petitioners had not exhausted all of their applicable appeal
rights. Accordingly, the revocation of Petitioners’ Medicare enrollment and billing
privileges is reversed.

/s/
Joseph Grow
Administrative Law Judge
